DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chien (US 2016/0034076) in view of Lee (US 2016/010974).
Regarding claim 1, Chien discloses An OLED touch display substrate, comprising: 
a first electrode layer (201, fig. 6) and a second electrode layer (202, fig. 6) opposite to each other (para. 31-32); 
an organic layer (203, fig. 6) between the first electrode layer and the second electrode layer (para. 31-2); 
a touch layer (100, fig. 6) on a side of the second electrode layer facing away from the organic layer; and 
a first insulating layer (110, between the touch layer and the second electrode layer, 
wherein the second electrode layer is a transparent electrode layer (para. 31), and 
the touch layer comprises: 
a first protective layer (103, fig. 60); 

a plurality of bridges (104, fig. 6) located respectively at a plurality of intersections between the first touch electrodes and the second touch electrodes and arranged further on a side of the first protective layer opposite to the first touch electrodes and the second touch electrodes (fig. 6).
Chien fails to disclose wherein the bridges use holes in the insulation layer to connect to the touch electrodes.
Lee discloses wherein each bridge (323, fig. 5) electrically connecting two adjacent second sub-touch electrodes (see outer 321 in fig. 5) via a hole in the first protective layer (322, fig. 5),
wherein the plurality of fist sub touch electrodes (inner 321 in fig. 5) and the plurality of second sub-touch electrodes are arranges on the side of the first protective layer (322, fig. 5) facing away from the first insulating layer (320, fig. 5), and each second sub-touch electrode includes a portion filling (see smaller 323 in fig. 5 which connects large 323 to electrode 321) the via hole and in direct contact with the corresponding bridge;
wherein the first protective layer is made of an organic material (para. 53), the OLED touch display substrate further comprises
a second insulating layer (324, fig. 5) on a side of the touch layer facing away from the first insulating layer, the first insulating layer and the second insulating layer are both made of inorganic material (para. 53), and
wherein the touch layer and the first insulating layer form a stack structure of inorganic-organic alternating multilayer (para. 53), which achieves a function of thin film encapsulation (fig. 5 and fig. 2).
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Chien in the device of Lee. The motivation for doing so would have been to provide the ability to bridge two electrodes together through an insulation layer (para. 54 and fig. 5) for more accurately detecting touch input between two insulated electrodes.
Regarding claim 2, Chien discloses wherein the first protective layer is made of an inorganic material (para. 25).  
Regarding claim 4, Chien discloses a second protective layer (112, fig. 6) on a side of the first touch electrodes and the second touch electrodes facing away from the first protective layer (fig. 6), 
wherein the second protective layer is further positioned between the first insulating layer and the second insulating layer (see fig. 6).
Chien fails to disclose wherein the second protective layer is made of organic material.

Regarding claim 5, Lee discloses a polarizer (16, fig. 1) on a side of the touch layer facing away from the first insulating layer.  
Regarding claim 6, Chien discloses and an encapsulation cover plate (114, fig. 6).
Chien fails to disclose an adhesive layer.
 Lee discloses wherein the OLED touch display substrate (15-16, fig. 1) and the encapsulation (18, fig. 1) cover plate are bonded via a layer of optical clear adhesive (17, fig. 1 and para. 4).  
Claims 11 is rejected for the same reasons as claim 2 above.
Regarding claim 12, Chien discloses wherein the first protective layer is made of an organic material (para. 25); and 
the OLED touch display substrate further comprises: a second insulating layer (114, fig. 6) on a side of the touch layer facing away from the first insulating layer, 
wherein the first insulating layer and the second insulating layer are both made of an inorganic material (para. 31).  
Claims 13-14 are rejected for the same reasons as claims 4-5 above.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection. See new citations above.
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ROBIN J MISHLER/Primary Examiner, Art Unit 2628